EXHIBIT DEVELOPMENT AGREEMENT THIS DEVELOPMENT AGREEMENT (this “Agreement”) dated as of March 11, 2010 (the “Effective Date”) is entered into among and between SMART PERSONALIZED MEDICINE, LLC, a Delaware limited liability company (“SPM”), having a registered office at ront Street, Suite 201, Milford, Kent County, DE 1996, QUEST DIAGNOSTICS INCORPORATED (“QUEST”), having a place of business located at 3 Giralda Farms, Madison, New Jersey 07940 and HEALTH DISCOVERY CORPORATION, a Georgia corporation (“HDC”) having a place of business located at 2 East Bryan Street, Suite 601, Savannah, GA 31401 (each, a “Party,” and collectively, the “Parties”). RECITALS WHEREAS, SPM is a research and development company in the medical industry which is working to develop breast cancer tests; and WHEREAS, HDC is the owner of intellectual property, including patents, pending and issued, and know-how, all relating to support vector machine (“SVM”) and other learning machine technology, based upon which it has developed, or is engaged in developing, applications including, inter alia, digital image analysis, biomarker discovery, and gene- and protein-based diagnostic and prognostic testing; and WHEREAS, HDC and SPM entered into a License Agreement dated August 22, 2008 (as amended from time to time, the “HDC License Agreement”) pursuant to which HDC licensed its intellectual property, hereinafter referred to as the “Licensed Technology” (as further defined in the HDC License Agreement) to SPM for use in the Field of Use (as defined in the HDC License Agreement) for development of breast cancer Product(s)) (the “Development Technology”); and WHEREAS, SPM entered into a Sponsored Research Agreement (the “Sponsored Research Agreement”) dated May 1, 2009 with The University of Texas, M.D. Anderson Cancer Center (“MD Anderson”), a member institution of The University of Texas System, pursuant to which MD Anderson and SPM agreed to undertake a Research Project (as defined in said Sponsored Research Agreement, relevant portions of which are attached hereto as Exhibit C) to develop a statistical database (the “Database”) including clinical and genomic information using gene expression data, tissue biopsies and related patient historical information of breast cancer patients, which Database would be exclusively owned by MD Anderson, but would be available for use by SPM for the development of Product(s); and WHEREAS, Quest Diagnostics is a provider of reference laboratory diagnostic services providing diagnostic and/or prognostic technology, know-how and information to patients and their caregivers; and WHEREAS, concurrently with the execution of this Agreement, SPM, HDC and QUEST will enter into a license agreement (the “Quest License Agreement”) to sublicense the Development Technology to QUEST for use in the Field (as that term is defined herein); and WHEREAS, SPM, HDC and QUEST desire to enter into this Agreement to develop information to be included in the Database, to enable Quest to develop Product(s) (as defined herein) and to validate such Product(s) for commercialization. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants herein contained, the Parties hereby agree as follows: ARTICLE 1 DEFINITIONS For purposes of this Agreement, the terms defined in this Article 1 shall have the respective meanings set forth below: 1.1 “Affiliate” shall mean, with respect to any Person, any other Person which directly or indirectly controls, is controlled by, or is under common control with, such Person. A Person shall be regarded as in control of another Person if it owns, or directly or indirectly controls, at least thirty five percent (35%) of the voting stock or other ownership interest of the other Person, or if it directly or indirectly possesses the power to direct or cause the direction of the management and policies of the other Person by any means whatsoever. 1.2 “Background IP” shall mean a Party’s solely owned and/or Controlled (as defined below in Section 1.3) Technology existing prior to the Effective Date. For purposes of clarification, SPM Background IP shall include, without limitation, the Development Technology. HDC Background IP shall include all Technology owned or Controlled by HDC, including the Licensed Patents, to the extent that they are not licensed to SPM pursuant to the HDC License Agreement, and QUEST Background IP shall include, without limitation, its proprietary diagnostic testing methods, processes, SOPs, expertise and technologies. 1.3 “Controlled” in the context of specific Technology shall mean either having a sole ownership interest in, having a license for, or having the right to grant licenses or sublicenses to such Technology. 1.4 “Database” shall mean the statistical database that is to be developed in conjunction with the Research Project that is the subject of the Sponsored Research
